Ray Hamilton was convicted in the district court of Delaware county of the crime of grand larceny, and his punishment fixed at imprisonment in the penitentiary for a term of one year and one day. This appeal has been pending in this court since the 16th day of March, 1921. The cause was submitted on March 15, 1922, at which time no appearance was made by any counsel representing plaintiff in error, but he was allowed 20 days within which to file a brief herein. No brief has been filed in behalf of plaintiff in error. Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and the judgment is accordingly affirmed. *Page 283